 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PHIL SAMPSON,                                      Case No. 1:20-cv-00322-DAD-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE RESPONSIVE PLEADING
13           v.
                                                        SEVEN DAY DEADLINE
14   GILLESPIE, et al.,

15                  Defendant.

16

17          On March 2, 2020, Defendants removed this matter from the Fresno County Superior

18 Court to the Eastern District of California. (ECF No. 1.) On March 19, 2021, an order issued

19 granting in part and denying in part Defendant’s motion to dismiss. (ECF No. 19.) The order
20 required Plaintiff to either file an amended complaint or notify the Court of his intent to proceed

21 only on the claims found to be cognizable in the order. (Id.) On April 19, 2021, Plaintiff filed a

22 notice of intent to proceed on the cognizable claims. (ECF No. 20.) Accordingly, this action is

23 now proceeding against Defendants on Plaintiff’s claims for an equal protection violation and

24 municipal liability. (ECF No. 19 at 16.)

25          Pursuant to Rule 12 of the Federal Rules of Civil Procedure, if the Court denies a motion

26 brought under Rule 12, “the responsive pleading must be served within 14 days after notice of
27 the court’s action.” Fed. R. Civ. P. 12(a)(4)(A). Here, the order granting in part Defendant’s

28 motion to dismiss was filed on March 19, 2021. (ECF No. 19.) Plaintiff filed notification that he


                                                    1
 1 would proceed on the claims found to be cognizable on April 19, 2021. The deadline to file a

 2 responsive pleading has passed and Defendant has not filed a responsive pleading or sought an

 3 extension of time to do so.

 4          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading

 5 within seven (7) days of the date of entry of this order.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     May 24, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
